EXAMINER'S COMMENT
Election/Restrictions
Claims 21, 29, 31, 40, and 41 are allowable. The restriction requirement among the species of surgical burr and subspecies of inner member, as set forth in the Office action mailed on 01 October 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01 October 2020 is partially withdrawn.  Claims 22, 24-26, 28, and 32-35, directed to Species B and C and Subspecies 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 36-39, directed to Groups II and III, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims (as filed 17 November 2021): 

In claim 21 / ll. 9-10: “wherein the prevention means is arranged in an indentation” now reads “wherein the prevention means encircles the working part and is arranged in an indentation” 

In claim 21 / ll. 19: “to retract into” now reads “to retract laterally into” 

In claim 22 / ll. 3: “with the hard tissue” now reads “with hard tissue” 

In claim 25 / ll. 6: “with the hard tissue” now reads “with hard tissue” 

In claim 28 / ll. 1: “according to claim 27” now reads “according to claim 21”

In claim 29 / ll. 1: “according to claim 27” now reads “according to claim 21”

In claim 31 / ll. 1-2: “wherein the prevention means” now reads “wherein the at least one outer member”


35. 	A surgical burr according to claim 21, wherein the predetermined amount of force is selected to prevent the processing of the second material. 
	
In claim 41 / ll. 1: “the at least the” now reads “the at least” 

Claims 23, 30, and 36-39 are cancelled. 



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a surgical burr comprising prevention means comprising at least one outer member and at least one inner member, wherein the prevention means encircles a working part of the burr and is arranged in and protrudes out from an indentation in the working part and retracts laterally into the indentation when a predetermined force is applied, to allow the burr to cut, as structurally combined as claimed in newly examiner’s-amended claim 21. The claims distinguish over the uncovered relevant art cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 8,936,470 to Pruckner et al. discloses a prevention means (16 and 15) that protrudes out of or retracts into a working part (FIG. 2A-2B). 
U.S. Patent Application Publication No. US 2016/0120553 to Xie discloses a prevention means (950, 1012) arranged in an indentation in a working part (FIG. 32). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                      

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775